Title: To James Madison from Samuel Snow, 6 February 1804 (Abstract)
From: Snow, Samuel
To: Madison, James


6 February 1804, Canton. Received the duplicate of JM’s 9 Apr. 1803 letter on 24 Jan. 1804. Has never received the original, JM’s circulars of 1 Aug. 1801 and 26 Aug. 1802, or “‘a copy of the laws of the Session of Congress preceeding the last,’ said to have been transmitted with the above letter.” Will strictly comply with JM’s “directions respecting American Seamen, and the legality of Ships papers.” Will make no observations on the congressional resolution respecting light money, “as the Chinese have no laws or regulations that bear any relation to the subject of your enquiry.”
“Mr. Pickering transmitted to me the laws of Congress up to 1799, and since then I have not had the honour to receive any acts that have been passed, except the one annexed to your present letter.” Requests the laws enacted since that time. “Enclosed I … transmit to you two semi-annual Reports included between the months of January and December 1803, and as there were but two entries between January and July, I have comprised both reports under one general head.”
 

   
   RC (DNA: RG 59, CD, Canton, vol. 1). 2 pp. Enclosures not found.



   
   Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).




   
   Ibid., 2:1–4.



   
   See Gallatin to JM, 16 Aug. 1802 (ibid., 3:489–90 and n. 5).


